DISMISS and Opinion Filed September 20, 2013




                                        S
                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00988-CV

                             WAYNE A. RAND, Appellant
                                       V.
                          DOROTHY DENNISE RAND, Appellee

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-06590

                              MEMORANDUM OPINION
                        Before Justices FitzGerald, Francis, and Myers
                                Opinion by Justice FitzGerald
       Before the Court is appellant’s motion to dismiss the appeal. Appellant has informed the

Court that the trial court granted his motion for new trial. Accordingly, we grant appellant’s

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Kerry P. FitzGerald/
130988F.P05                                       KERRY P. FITZGERALD
                                                  JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

WAYNE A. RAND, Appellant                          On Appeal from the 255th Judicial District
                                                  Court, Dallas County, Texas.
No. 05-13-00988-CV       V.                       Trial Court Cause No. DF-13-06590.
                                                  Opinion delivered by Justice FitzGerald.
DOROTHY DENNISE RAND, Appellee                    Justices Francis and Myers, participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, DOROTHY DENNISE RAND, recover her costs of this
appeal from appellant, WAYNE A. RAND.


Judgment entered September 20, 2013




                                                  /Kerry P. FitzGerald/
                                                  KERRY P. FITZGERALD
                                                  JUSTICE




1300988.R.docx                              –2–